DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 7 July 2021.  Claims 2, 3, 7, 12, 13, 17, and 22 are cancelled.  Claim 24 is new.  Claims 1, 10, 11, and 20 have been amended and are considered below.  Claims 1, 4-6, 8-11, 14-16, 18-21, 23, and 24 are pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8-11, 14-16, 18-21, 23, and 24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
receiving, by a server, an order processing request carrying order information submitted by a user via a user terminal, and determining a parameter value according to the order information, the user being not aware of an amount of reduction adjustment to be authorized by the server on an order amount in the order information when submitting the order processing request; 
after receipt of the order processing request, determining, by the server, according to a pre-stored corresponding relationship between parameter value conditions and reduction algorithms, at least one parameter value condition in line with the parameter value from parameter value conditions contained in the corresponding relationship, and determining a candidate reduction algorithm corresponding to the at least one parameter value condition, wherein the candidate reduction algorithm is determined further according to a quantity of discounts offered to payment users of a payment method from a preset historical moment to a current time, and wherein the pre-stored corresponding relationship includes a one-to-multiple relationship, and one same parameter value condition corresponds to multiple reduction algorithms in the one-to-multiple relationship; 
obtaining, by the server, a total quantity of reductions of pre-stored reduction algorithms from the preset historical moment to the current moment, wherein the pre-stored reduction algorithms include a first algorithm and a second algorithm, a first total quantity of reductions of the first algorithm from the preset historical moment to the current moment is less than a first upper limit, a second total quantity of reductions of the second algorithm from the preset historical moment to the current moment is greater than or equal to a second upper limit, the second algorithm is determined unavailable, and the first algorithm but not the second algorithm is selected as the candidate reduction algorithm;
obtaining, by the server, a total quantity of reductions of a payment account identifier contained in the order information sent by the user terminal from the preset historical moment to the current moment,
determining, by the server, the parameter value of the at least one preset transaction feature parameter further according to the total quantity of reductions of the pre-stored reduction algorithms and the total quantity of reductions of the payment account identifier;
separately determining, by the server, according to each determined reduction algorithm, a reduction value corresponding to each reduction algorithm, and selecting, from determined reduction values, a first reduction value with a maximum value; and 
performing, by the server, reduction adjustment on the order amount in the order information according to the first reduction value, and performing an order processing based on the adjusted order information.  

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the statutory analysis framework, claims 1, 4-6, 8, 9, 10, 21, 23 and 24 is/are drawn to methods (i.e., a process), claims 11, 14-16, 18, and 19 is/are drawn to a system (i.e., a machine/manufacture), and claim 20 is/are drawn to a computer-readable storage medium (i.e., a machine/manufacture).  As such, claims 1, 4-6, 8-11, 14-16, 18-21, 23, and 24 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of receiving an order processing request carrying order information submitted by a user via a user terminal, and determining a parameter value according to the order information, the user being not aware of an amount of reduction adjustment to be authorized by the server on an order amount in the order information when submitting the order processing request; after receipt of the order processing request, determining, according to a pre-stored corresponding relationship between parameter value conditions and reduction algorithms, at least one parameter value condition in line with the parameter value from parameter value conditions contained in the corresponding relationship, and determining a candidate reduction algorithm corresponding to the at least one parameter value condition, wherein the candidate reduction algorithm is determined further according to a quantity of discounts offered to payment users of a payment method from a preset historical moment to a current time, and wherein the pre-stored corresponding relationship includes a one-to-multiple relationship, and one same parameter value condition corresponds to multiple reduction algorithms in the one-to-multiple relationship; obtaining a total quantity of reductions of pre-stored reduction algorithms from the preset historical moment to the current moment, wherein the pre-stored reduction algorithms include a first algorithm and a second algorithm, a first total quantity of reductions of the first algorithm from the preset historical moment to the current moment is less than a first upper limit, a second total quantity of reductions of the second algorithm from the preset historical moment to the current moment is greater than or equal to a second upper limit, the second algorithm is determined unavailable, and the first algorithm but not the second algorithm is selected as the candidate reduction algorithm; obtaining a total quantity of reductions of a payment account identifier contained in the order information sent by the user terminal from the preset historical moment to the current moment, determining the parameter value of the at least one preset transaction feature parameter further according to the total quantity of reductions of the pre-stored reduction algorithms and the total quantity of reductions of the payment account identifier; separately determining, according to each determined reduction algorithm, a reduction value corresponding to each reduction algorithm, and selecting, from determined reduction values, a first reduction value with a maximum value; and performing reduction adjustment on the order amount in the order information according to the first reduction value, and performing an order processing based on the adjusted order information.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors because the claims are directed to steps or algorithms detailing the determination of discounts to be offered to purchasers, the discounts determined in accordance with historical time related discount values.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or server coupled to memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as published at least at paragraph [113] recites “server 1900 may vary greatly due to different configurations or performance, and may include one or more central processing units (CPUs) 1922 (for example, one or more processors), a memory 1932, and one or more storage media 1930 (for example, one or more mass storage devices) that store applications 1942 or data 1944. The memory 1932 and the storage medium 1930 may have temporary storage or persistent storage. A program stored in the storage medium 1930 may include one or more modules (not shown in the figure), and each module may include a series of instructions and operations for a statistics server,” written description paragraph [116] recites “instructions may be executed by a processor of a mobile terminal to implement the method for processing an order. For example, the non-transitory computer readable storage medium may be a read-only memory (ROM), a random access memory (RAM), a compact disc read-only memory (CD-ROM), a magnetic tape, a floppy disk, an optical data storage device,” and written description paragraph [117] recites “apparatus may include a receiver configured to receive an order processing request that is sent by a terminal and carries order information, and determine a parameter value of at least one preset transaction feature parameter according to the order information.”  Thus the inventive steps are performed by a generic computing system executing generic computing instructions and thus the judicial exception does not comprise significantly more than a generic computing system or and improvement to another technical field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations of the instant invention, considered as a whole and as an ordered combination, provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 4-6, 8-10, 14-16, 18, 19, 21, 23 and 24 are directed to the judicial exception as explained above for Claims 1 and 11, and are further directed to limitations directed to determining reduction values in accordance with a variety of factors, such as determining quantities of reductions with respect to limits, random selection techniques, and the issuance of payment notifications and identifier parameters.  These limitations or processes are considered to be executed by the general purpose computing system, such as a server, as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 4-6, 8-10, 14-16, 18, 19, 21, 23 and 24 do not add more to the abstract idea of independent Claims 1 and 11 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8-11, 14, 15, 18-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (20140025461) in view of Yadati et al. (20140025461), Libenson et al. (20130024257), and Walker et al. (20070130016).

Claims 1, 11, and 20:	Knowles discloses a method, system, and computer storage medium ([87-91]) for processing an order, comprising:
receiving, by a server, an order processing request carrying order information submitted by a user via a user terminal (i.e., purchase transaction information) ([52]), and determining a parameter value of at least one preset transaction feature parameter (i.e., merchant or purchaser identifier, transaction amount, number of items, quantity of submitted orders, or merchant location as per spec. paras. [30], [35], [37]) according to the order information ([22 “transaction characteristics are related to an item included in the transaction, a category of items associated with the transaction, an amount of the transaction, the merchant, and/or a category of merchant associated with the transaction,” 43 “unique account identifier,” 53, 54, 68, 103 “merchant 120's location”]), the user being not aware of an amount of reduction adjustment to be authorized by the server on an order amount in the order information when submitting the order processing request ([62 “customer 110 and/or merchant 120 may not even be currently aware that the transaction is eligible for an existing promotion, 126 “payment processing system 330 will select the best offer from among the bids using decision logic of the type described in previous examples without the customer having visibility to the offers considered,” 63 “promotion or discount may not involve any pre-purchase by customer,”]); 
after receipt of the order processing request, determining, according to a pre-stored corresponding relationship between parameter value conditions and reduction algorithms (i.e., discount rule as per spec. para. [45]), at least one parameter value condition in line with the parameter value from the parameter value conditions contained in the corresponding relationship, and determining a candidate reduction algorithm corresponding to the at least one parameter value condition ([45 “transaction processing system may be configured to select from among multiple potentially applicable promotions at the time of processing of a transaction. The selection process may include determining the best available offer or discount for a transaction,” 73-86, 101-103]), wherein the candidate reduction algorithm is determined further according to a quantity of discounts offered to payment users of a payment method from a preset historical moment to a current time ([104 “window of time,” 106 “customers associated with the team make a specified amount of purchases at the store within a designated period of time. Notifications may be sent to the entire group of participating customers by payment processing system 330 in order to notify them that a threshold has been met or to notify them of the status of the program,” 110 “all customers who have previously opted-in may be offered a 15% discount on all purchases at the designated merchants for a specified period of time,” 120, 163 “promotion identifier of the type described above may be configured in database 132 such that it can be used five times,”]); 
separately determining, by the server, according to each determined reduction algorithm, a reduction value corresponding to each reduction algorithm, and selecting, from determined reduction values, a first reduction value with a maximum value ([111 “Payment processing system 330 includes a redemption engine that processes the transaction and analyzes a plurality of available promotions to determine the best or most desirable promotion(s) to apply to the transaction,” 126]); and 
performing, by the server, reduction adjustment on the order amount in the order information according to the first reduction value (i.e., apply discount to purchase amount), and performing an order processing based on the adjusted order information ([128]). 
Knowles does not explicitly disclose, however Yadati discloses:
wherein the pre-stored corresponding relationship includes a one-to-multiple relationship, and one same parameter value condition corresponds to multiple reduction algorithms in the one-to-multiple relationship (i.e., a parameter value may take multiple values as per spec. paras. [46], [47]) ([43, 44 “creating groups, sets, or collections of offers that may be applied together towards the purchase of a particular product, using the list of offers and associated products,” 45, 46]).
Therefore it would be obvious for Knowles wherein the pre-stored corresponding relationship includes a one-to-multiple relationship, and one same parameter value condition corresponds to multiple reduction algorithms in the one-to-multiple relationship as per the steps of Libenson to track purchasing and incentive activities of users over time in accordance with thresholds indicating active reduction algorithms, and provide advantageous combinations of reduction algorithms for a particular purchase, and thereby enable merchants to provide targeted incentives specifically determined to reward a user’s activities and potentially increase sales and revenues of merchants participating in the program.
Knowles does not explicitly disclose, however Libenson discloses:
obtaining, by the server, a total quantity of reductions of pre-stored reduction algorithms within a time period from a preset historical moment to a current moment ([6 “granular tracking of previous purchases, ecoupon downloads and/or redemption. For example, a campaign sponsor may specify a certain budget for an ecoupon campaign, or may choose to end a campaign once a certain target is met. The ecoupon platform can allow tracking of ecoupon usage and distribution across multiple users, retailers, locations and mediums,” 7, 110 “portal and/or app may be in communication with an ecoupon management module 220 and/or an ecoupon cap control unit 225 to determine if an ecoupon is active or has expired,” Fig. 2]), wherein the pre-stored reduction algorithms include a first algorithm and a second algorithm ([109 “ecoupon generator 215 of the platform 120 may generate or create an ecoupon based on a marketing or sales campaign of a sponsor or product manufacturer. The generator 215 may generate a certain number of ecoupons for distribution…advertises and/or offers ecoupons,”]), a first total quantity of reductions of the first algorithm from the preset historical moment to the current moment is less than a first upper limit ([46, 47 “cap limit based on one or more of the following factors: distribution rate, redemption rate and redemption processing period,” 119 “ecoupon may specify a valid time period for redemption, which can be of any length and/or defined by a cap limit or an expiration date,” 179 “the platform may determine an appropriate time period during which an ecoupon is valid. Based on the rate of distribution and redemption, the platform may determine what cap control limits to set,” 194, 195]), a second total quantity of reductions of the second algorithm from the preset historical moment to the current moment is greater than or equal to a second upper limit ([46, 47, 106 “aggregate cap control of electronic coupons,” 119, 179, 194, 195]), the second algorithm is determined unavailable ([50 “total number of completed redemptions is within a predetermined threshold of the cap limit and responsive to the determination, updates one or more of the plurality of different users that the cap list is within the predetermined threshold of being reached. The methods may include determining, by the server, that the total number of completed redemptions has reached the cap limit and responsive to the determination, not redeeming the UPC based electronic coupon. The methods may include determining, by the server, that the total number of completed redemptions has not reached the cap limit and responsive to the determination, redeeming the UPC based electronic coupon,” 110, 119 “ecoupon may specify a valid time period for redemption, which can be of any length and/or defined by a cap limit or an expiration date,” 125, 179 “Based on the rate of distribution and redemption, the platform may determine what cap control limits to set,” 198 “cap control module may inform users that have selected the ecoupon of an impending expiration of the ecoupon. The cap control module (e.g., in communication with the ecoupon manager 220) may update users linked with the ecoupon that a cap limit is almost reached,”]), and the first algorithm but not the second algorithm is selected as the candidate reduction algorithm ([230 “platform may detect that an ecoupon for a transaction item has expired and cannot be redeemed, and/or may offer an alternative ecoupon for immediate use,” 199 “cap control module 225 may allow existing ecoupons (e.g., downloaded or linked to the users' ecoupon accounts) to be redeemed, for example, subject to the ecoupon's validity period,” 201]).
Therefore it would be obvious for Knowles to obtain a total quantity of reductions of pre-stored reduction algorithms within a time period from a preset historical moment to a current moment, wherein the pre-stored reduction algorithms include a first algorithm and a second algorithm, a first total quantity of reductions of the first algorithm from the preset historical moment to the current moment is less than a first upper limit, a second total quantity of reductions of the second algorithm from the preset historical moment to the current moment is greater than or equal to a second upper limit, the second algorithm is determined unavailable, and the first algorithm but not the second algorithm is selected as the candidate reduction algorithm as per the steps of Libenson to track purchasing and incentive activities of users over time in accordance with thresholds indicating active reduction algorithms, and manage the availability of incentives with respect to limits, and thereby enable merchants to provide targeted incentives specifically determined to reward a user’s activities and potentially increase sales and revenues of merchants participating in the program.
Knowles does not explicitly disclose, however Walker discloses:
obtaining, by the server, a total quantity of reductions of a payment account identifier ([68 “different benefits and conditions that may be associated with a particular customer rating.Benefits are advantages to which a customer with a particular customer rating is entitled. For example, a benefit to a customer with a customer rating of "A" may be an entitlement to a 15% maximum discount while the benefit to a customer with a customer rating of "B" may be an entitlement to a 10% maximum discount. It will be understood by those skilled in the art that any number of possible customer ratings may be used,”]) contained in the order information sent by the user terminal from the preset historical moment to the current moment ([68-74]); 
determining, by the server, the parameter value further according to the total quantity reductions of the pre-stored reduction algorithms and the total quantity of reductions of the payment account identifier ([73 “customer rating database 424 (FIG. 4). In the embodiment of FIG. 9B, the benefit associated with different customer ratings is a maximum allowable discount. Thus, one customer rating has a higher maximum discount associated with it than does another customer rating. The conditions associated with different customer ratings in table 920 consist of (i) a minimum number of transactions per time period requirement (e.g., a transaction frequency), and (ii) a minimum transaction price requirement (e.g., a transaction price),” 74-78]).
Therefore it would be obvious for Knowles to obtain a total quantity of reductions of a payment account identifier contained in the order information sent by the user terminal from the preset historical moment to the current moment and determine the parameter value further according to the total quantity reductions of the pre-stored reduction algorithms and the total quantity of reductions of the payment account identifier as per the steps of Walker to track purchasing and incentive activities of users over time and reward users with incentives determined by the measured activities and thereby enable merchants to provide targeted incentives specifically determined to reward a user’s activities and potentially increase sales and revenues of merchants participating in the program.

Claims 4 and 14:	Knowles in view of Yadati, Libenson and Walker discloses the method and system according to Claims 1 and 11 above, and Knowles further discloses wherein the determining the candidate reduction algorithm corresponding to the at least one parameter value condition comprises:
separately obtaining, by the server, a sum of reduction values of the reduction algorithm corresponding to the at least one parameter value condition from the preset historical moment to the current moment ([46 “transactions occurring within designated geographies or timeframes. In addition, the notifications may be related to account status or progress toward a target or objective. Any of these notifications may pertain to an individual customer, an individual account, a group of accounts, or a group or coalition of customers,” 69 “transaction histories,” 104 “notifications may be transmitted if a transaction is conducted at a specified merchant, at a specified type of merchant, for a certain type of product, if the transaction occurs inside or outside a specified window of time, or if the transaction exceeds a specified dollar amount,” 111-120, 142]); and 
in response to determining the sum of reduction values is less than a preset upper limit of a reduction value, selecting the candidate reduction algorithm ([119 “Maximum discounted amount--whether there is a maximum amount on the available discount for the entire transaction (i.e., 10% off all items in the purchase, up to a maximum discount of $50),” 120 “Maximum redeemable count: whether there is a limit on the number of different times a customer can redeem the offer (i.e., $10 discount on each visit for three visits),” 123, 124]).  

Claims 5 and 15:	Knowles in view of Yadati, Libenson and Walker discloses the method and system according to Claims 1 and 11 above, and Knowles wherein the determining the candidate reduction algorithm corresponding to the at least one parameter value condition comprises: 
separately obtaining, by the server, a quantity of reductions of the reduction algorithm corresponding to the at least one parameter value condition from the preset historical moment to the current moment ([46 “transactions occurring within designated geographies or timeframes. In addition, the notifications may be related to account status or progress toward a target or objective. Any of these notifications may pertain to an individual customer, an individual account, a group of accounts, or a group or coalition of customers,” 69 “transaction histories,” 104 “notifications may be transmitted if a transaction is conducted at a specified merchant, at a specified type of merchant, for a certain type of product, if the transaction occurs inside or outside a specified window of time, or if the transaction exceeds a specified dollar amount,” 111-120, 142]); and 
in response to determining the quantity of reductions is less than a preset quantity upper limit, selecting the candidate reduction algorithm ([119 “Maximum discounted amount--whether there is a maximum amount on the available discount for the entire transaction (i.e., 10% off all items in the purchase, up to a maximum discount of $50),” 120 “Maximum redeemable count: whether there is a limit on the number of different times a customer can redeem the offer (i.e., $10 discount on each visit for three visits),” 123, 124]).  

	Claim 8 and 18:	Knowles in view of Yadati, Libenson and Walker discloses the method and system according to Claims 1 and 11 above, and Knowles further discloses wherein the candidate reduction:
wherein the candidate reduction algorithm includes a fixed-reduction-target-value algorithm (i.e., fixed amount that can be deducted from the order as per spec. para. [70]) ([57 “discount information is linked with a customer account of customer,” 101 “apply a $5 credit to customer 110's account to be used toward purchases of that manufacturer's product for every twenty five views of a picture,” 90 “offer management system,” 109 “When customer 110 makes a purchase at merchant 120, payment processing system 330 identifies a second merchant and automatically generates a promotional offer for the second merchant,” 111-120]), and the method further comprises; 
obtaining, by the server, a reduction target value corresponding to the fixed-reduction- target-value algorithm; calculating, by the server, a difference between the order amount in the order information and the first reduction target value; and determining the difference as the first reduction value ([111-128]).  

	Claims 9 and 19:	Knowles in view of Yadati, Libenson and Walker discloses the method and system according to Claims 1 and 11 above, and Knowles further discloses wherein after the performing reduction adjustment on an order amount in the order information according to the first reduction value, and performing order processing based on the adjusted order information, the method further comprises:
sending, by the server, a payment success notification to a terminal on which a payment account in the order information is logged in, wherein the payment success notification carries the first reduction value and the adjusted order amount ([128-131, 139 “discount or promotion is applied to a transaction, the adjustment to the transaction may occur in a number of different ways and at different stages of the transaction cycle. In one example, any discount or adjustment to the transaction is applied at the same time as the authorizing of the transaction. For example, merchant 120 transmits a request for authorization of a $300 purchase on customer 110's credit card account. Payment processing system 330 identifies an offer attached to customer 110's account providing a 15% discount at merchant 120. Presuming the offer is valid and other requirements are met, payment processing system 330 reduces the transaction amount by $45 and an authorization is sent back to the merchant for a $255 transaction,”]).  

Claim 10:	Knowles in view of Yadati, Libenson and Walker discloses the method and system according to Claim 1 above, and Knowles further discloses: wherein the parameter value includes one or more of: a merchant identifier, an order amount, a type of a payment fund account, or region information of a merchant ([22 “transaction characteristics are related to an item included in the transaction, a category of items associated with the transaction, an amount of the transaction, the merchant, and/or a category of merchant associated with the transaction,” 43, 53, 54, 68]).

	Claim 21:	Knowles in view of Yadati, Libenson and Walker discloses the method according to Claim 1, and Knowles further discloses: 
prior to receiving the order processing request, establishing, by the server, the pre-stored corresponding relationship between the parameter value conditions and the reduction algorithms ([42, 43, 55, 56 “Promotion processor 150 may perform functions including tracking promotion details, processing purchases of promotions, maintaining information associating promotions with customer 110, verifying promotion availability, matching transactions to promotion redemptions, and performing analytics associated with promotions and redemptions,”]), wherein the pre-stored corresponding relationship includes a first parameter value condition corresponding to a first reduction algorithm and a second parameter value condition corresponding to a second reduction algorithm different than the first reduction algorithm ([58, 59, 73-86, 90, 110-122])
determining, by the server, the parameter value satisfies both the first and the second parameter value conditions ([111 “various types of offers and promotions described herein may also be dynamically applied to a transaction by payment processing system 330 at the time the transaction is being processed. In one example, a submitted transaction may be eligible for multiple promotions or transactions,” 112-122]). 
Knowles does not explicitly disclose, however Walker discloses:
in response to determining the parameter value satisfies both the first and the second parameter value conditions ([77 “conditions associated with different customer ratings in table 960 consist of (i) a minimum number of transactions per time period (e.g., a required transaction frequency), and (ii) a number of products from specified categories to be included in a transaction in order for the transaction to qualify the customer for the discount increment associated with the customer rating (e.g., required product category),”]), selecting one of the first or the second reduction algorithm via: 
obtaining a sum of reduction values of each of the first and the second reduction algorithms from the preset historical moment to the current moment ([17 “customer rating,” 85, 86 “updating a discount may be performed (i) at the time of a transaction, or (ii) periodically (e.g., once a week). When the process 1200 is performed at the time of a transaction, the update is typically based on the transaction data of the current transaction. When the discount process 1200 is performed on a cyclical basis, the discount update is typically based on historical transactions of the customer,” 91 “If it is determined in step 1210 that the customer has met the transaction frequency requirement, the customer's current discount is increased in step 1214. The amount of the increase or the decrease may be based on the customer rating of the customer. The increase or decrease of the current discount results in an updated discount being determined in step 1216. The updated discount is the discount resulting from the increase, decrease or lack of adjustment of the current discount,”]); and 
selecting the one of the first or the second reduction algorithm having the sum of reduction values less than a preset upper limit ([68 “benefit to a customer with a customer rating of "A" may be an entitlement to a 15% maximum discount while the benefit to a customer with a customer rating of "B" may be an entitlement to a 10% maximum discount,” 69 “condition is a prerequisite that the customer has to meet in order to qualify for a discount increment or to avoid a discount decrement. A transaction that meets such conditions may be referred to as a qualifying transaction. For example, a condition for a customer to qualify for a customer rating of "A" may be to spend at least $100 per week at the business employing the progressive discount system,” 71 “customer rating of "A" has an associated discount increment of 0.5% while a customer rating of "B" has a discount increment of 0.2%. Accordingly, customers with a customer rating of "A" can attain the maximum allowable discount (e.g., 10%) quicker than customers with a customer rating of "B". The conditions associated with different customer ratings of table 900 consist of (i) a minimum number of transactions per time period (e.g., a required transaction frequency), and (ii) a minimum transaction price (e.g., a required transaction price). The two conditions may or may not be mutually exclusive,” 73-75, 77 “discount increment in the discount with each qualifying transaction. The conditions associated with different customer ratings in table 960 consist of (i) a minimum number of transactions per time period,”]).
Therefore it would be obvious for Knowles to, in response to determining the parameter value satisfies both the first and the second parameter value conditions, selecting one of the first or the second reduction algorithm via: obtaining a sum of reduction values of each of the first and the second reduction algorithms from the preset historical moment to the current moment and selecting the one of the first or the second reduction algorithm having the sum of reduction values less than a preset upper limit as per the steps of Walker to track purchasing and incentive activities of users over time and reward users with incentives determined by the measured activities and thereby enable merchants to provide targeted incentives specifically determined to reward a user’s activities and potentially increase sales and revenues of merchants participating in the program.

Claim 23:	Knowles in view of Yadati, Libenson and Walker discloses the method according to claim 1 above, and Knowles does not explicitly disclose, however Libenson discloses wherein the pre-stored reduction algorithms further include a third algorithm, the third algorithm has been selected for a third quantity of times from the preset historical moment to the current moment ([6 “granular tracking of previous purchases, ecoupon downloads and/or redemption. For example, a campaign sponsor may specify a certain budget for an ecoupon campaign, or may choose to end a campaign once a certain target is met. The ecoupon platform can allow tracking of ecoupon usage and distribution across multiple users, retailers, locations and mediums,” 7, 110 “portal and/or app may be in communication with an ecoupon management module 220 and/or an ecoupon cap control unit 225 to determine if an ecoupon is active or has expired,” Fig. 2]), the first algorithm has been selected for a first quantity of times from the preset historical moment to the current moment, the third quantity of times is greater than or equal to a third upper limit, the first quantity of times is less than a fourth upper limit ([46, 47 “cap limit based on one or more of the following factors: distribution rate, redemption rate and redemption processing period,” 106 “aggregate cap control of electronic coupons,” 119 “ecoupon may specify a valid time period for redemption, which can be of any length and/or defined by a cap limit or an expiration date,” 179 “the platform may determine an appropriate time period during which an ecoupon is valid. Based on the rate of distribution and redemption, the platform may determine what cap control limits to set,” 194, 195]), the third algorithm is determined unavailable ([50 “total number of completed redemptions is within a predetermined threshold of the cap limit and responsive to the determination, updates one or more of the plurality of different users that the cap list is within the predetermined threshold of being reached. The methods may include determining, by the server, that the total number of completed redemptions has reached the cap limit and responsive to the determination, not redeeming the UPC based electronic coupon. The methods may include determining, by the server, that the total number of completed redemptions has not reached the cap limit and responsive to the determination, redeeming the UPC based electronic coupon,” 110, 119 “ecoupon may specify a valid time period for redemption, which can be of any length and/or defined by a cap limit or an expiration date,” 125, 179 “Based on the rate of distribution and redemption, the platform may determine what cap control limits to set,” 198 “cap control module may inform users that have selected the ecoupon of an impending expiration of the ecoupon. The cap control module (e.g., in communication with the ecoupon manager 220) may update users linked with the ecoupon that a cap limit is almost reached,”]), and the first algorithm but not the third algorithm is selected as the candidate reduction algorithm ([230 “platform may detect that an ecoupon for a transaction item has expired and cannot be redeemed, and/or may offer an alternative ecoupon for immediate use,” 199 “cap control module 225 may allow existing ecoupons (e.g., downloaded or linked to the users' ecoupon accounts) to be redeemed, for example, subject to the ecoupon's validity period,” 201]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the combined disclosures of Knowles in view of Libenson to disclose a range of first, second, third selection of reduction algorithms because Knowles discloses a number of methods of providing price reductions in accordance with threshold values, and Libenson discloses the tracking and provision of price reductions as capped or limited quantities of times.  Thus a person of skill in the art would appreciate that the combination of Knowles in view of Libenson discloses the claimed limitations as cited in the rejection.
Therefore it would be obvious for Knowles wherein the pre-stored reduction algorithms further include a third algorithm, the third algorithm has been selected for a third quantity of times from the preset historical moment to the current moment, the first algorithm has been selected for a first quantity of times from the preset historical moment to the current moment, the third quantity of times is greater than or equal to a third upper limit, the first quantity of times is less than a fourth upper limit, the third algorithm is determined unavailable, and the first algorithm but not the third algorithm is selected as the candidate reduction algorithm as per the steps of Libenson to track purchasing and incentive activities of users over time in accordance with thresholds indicating active reduction algorithms, and manage the availability of incentives with respect to limits, and thereby enable merchants to provide targeted incentives specifically determined to reward a user’s activities and potentially increase sales and revenues of merchants participating in the program.

Claim 24:	Knowles in view of Yadati, Libenson and Walker discloses the method according to claim 1, and Knowles further discloses wherein the parameter value includes a quantity of orders submitted by the payment method from the preset historical moment to the current time ([110 “offered a 15% discount on all purchases at the designated merchants for a specified period of time,” 111 “range of eligible promotions may be based on promotions that have been specifically associated with customer 110's account(s),”]), and the method further comprising: 
performing, by the server, the order processing further based on the quantity of orders submitted by the payment method ([116 “Minimum purchase product quantity--whether a sufficient number of the promoted products have been purchase to satisfy requirements of the offer,” 120 “Maximum redeemable count: whether there is a limit on the number of different times a customer can redeem the offer (i.e., $10 discount on each visit for three visits),”]); and 
presenting, by the server, to the user terminal, the reduction adjustment on the order amount available for use with the payment method ([121 “Presentation Device--indicates how the offer should be presented to the customer,” 124]).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (20140025461) in view of Yadati et al. (20140025461), Libenson et al. (20130024257) and Walker et al. (20070130016) and in further view of Sayler et al. (20150186920).

Claims 6 and 16:	Knowles in view of Yadati, Libenson and Walker discloses the method and system according to Claims 1 and 11 above, and Knowles does not explicitly disclose, however Sayler discloses: 
wherein the candidate reduction algorithm includes a random-reduction-value algorithm ([47 “option for a randomized special discount,” 48-51]); and the method further comprises:
obtaining a reduction value range corresponding to the random- reduction-value algorithm, and randomly selecting, by the server, a reduction value from the reduction value range as first reduction value ([49 “discount optimization and distribution computing platform 210 may select, using a randomized process (e.g., a random number generation algorithm or the like), a merchant from the group of the at least two merchants,” 50, 51]).  
	Therefore it would be obvious for Knowles wherein the candidate reduction algorithm includes a random-reduction-value algorithm, obtaining a reduction value range corresponding to the random- reduction-value algorithm, and randomly selecting, by the server, a reduction value from the reduction value range as first reduction value as per the steps of Sayler in order to provide users and merchants with a wide range of reduction algorithms to ensure users are able to take advantage of numerous price reductions for purchases, and thereby potentially increase consumer participation in a value reduction program.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 7 July 2021, Applicant's arguments with respect to claims 1, 4-6, 8-11, 14-16, 18-21, 23, and 24 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
The Applicant argues in reference to the 101 rejection that the claimed invention is statutory (pages 15-17).  Applicant's arguments and remarks filed 7 July 2021 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	Applicants’ point out that the current arguments with respect to the 35 USC 101 rejection which has been maintained by the Examiner incorporate Applicants’ previously submitted arguments on January 15, 2021 and the previously submitted arguments submitted on September 2, 2020, and the Applicants’ further argue that the technical improvement is not necessarily required to be claimed or must be included in the claimed invention.  
	The Examiner respectfully replies that each time the Applicants’ invention is reviewed with respect to the requirements under 35 USC 101, the same process is applied, that is, applying the required evaluations of the claims with respect to determining the scope of the subject matter with respect to statutory eligibility, application of the evaluation guidelines with respect to the determination of the presence or absence of a judicial exception, the evaluation of the claims with respect to Step 2A Prongs One and Two and the determination whether the abstract idea is directed to a practical application, and Step 2B, whether the claimed abstract idea is significantly more than well-understood, routine and conventional activities previously known to the industry.  During the course of the evaluation, the entire written description and the claims are reviewed and evaluated to determine if any elements of the invention comprise an improvement to a computing system or another technical field and thus comprise either a practical application or is significantly more than a general purpose computing system.  The Examiner actively reviews the written description to identify elements of the invention which may result in the conclusion that the claimed invention is either directed to a practical application, significantly more than a generic computing system, or an improvement to another technology or technical field.  Upon the identification of such a technical advantage, the Examiner actively advises Applicants’ on the presence of such an element.  In the instant invention, the Examiner has not identified an advantage such that the claimed invention is claimed in such a manner as to overcome the currently in place rejection of all claims under 35 USC 101.  In each example of previous cases deemed eligible under 35 USC 101, such as McRO, Bascom, or others, including the examples included in the 2019 PEG, a technical advantage is discerned in the combined recitations of the claims in the context of the written description, that is, any technical improvement is in fact claimed by the invention.  
With respect to the instant invention, such is not the case as determined by the Examiner.  The Applicants’ invention is directed to the provision of retail discounts to consumers in an unexpected or random manner for the purpose of increasing customer participation in the use of a payment method.  The Examiner continues to maintain the position that such an improvement is not an improvement to the functioning of a computer or to any other technology or technical field as the statute requires.  Neither the claims nor the written description provides any specific technical advantage with respect to the invention, instead, the claims are executed by means of well-known computing systems performing well known procedures and steps.  Providing unexpected discounts to retail customers is the implementation of an abstract idea as claimed, however, there is not an accompanying improvement to another technology or technical field.  The provision of discounts to customers, even unexpected discounts, is a well-known method of increasing consumer transactions and use of particular financial instruments, which predates the advent of computing technology.  Thus, the rejection of all pending claims under 35 USC 101 is maintained.
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 7 July 2021, with respect to the rejection(s) of claim(s) 1, 4-6, 8-11, 14-16, 18-21, 23, and 24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Knowles, Libenson, Walker, and Sayler, and newly cited to reference Yadati, as explained above in the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Nordstrand et al. (20160148244) at least paras. [64], [116]-[135], [146], and Figure 14
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682